


































OSHKOSH CORPORATION
DEFINED CONTRIBUTION EXECUTIVE RETIREMENT PLAN


As Amended and Restated Effective June 1, 2014






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1. PURPOSE AND STATUS    1
Section 1.1.Purpose    1
Section 1.2.Plan Status    1
ARTICLE 2. DEFINITIONS AND CONSTRUCTION    1
Section 2.1.Definitions    1
Section 2.2.“Active Participant”    1
Section 2.3.“Account”    1
Section 2.4.“Administrator”    1
Section 2.5.“Affiliate”    1
Section 2.6.“Beneficiary”    2
Section 2.7.“Board”    2
Section 2.8.“Change in Control”    2
Section 2.9.“Code”    2
Section 2.10.“Committee”    2
Section 2.11.“Company”    2
Section 2.12.“Compensation”    2
Section 2.13.“Defined Contribution”    2
Section 2.14.“Employee”    2
Section 2.15.“Employer”    2
Section 2.16.“ERISA”    2
Section 2.17.“Inactive Participant”    2
Section 2.18.“Investment Options”    3
Section 2.19.“Investment Plan”    3
Section 2.20.“Officer”    3
Section 2.21.“Participant”    3
Section 2.22.“Plan Year”    3
Section 2.23.“Separation from Service”    3
Section 2.24.“Unforeseeable Emergency”    3
Section 2.25.“Valuation Date”    4
Section 2.26.Construction    4
ARTICLE 3. PARTICIPATION AND YEARS OF SERVICE    4
Section 3.1.Participating Employees    4
Section 3.2.Cessation of Participation    4
ARTICLE 4. ACCOUNTS AND CONTRIBUTIONS    4
Section 4.1.Establishment of Accounts    4
Section 4.2.Annual Allocations    4
ARTICLE 5. VESTING; CHANGE IN CONTROL    6
Section 5.1.Vesting of Account Balances    6
Section 5.2.Effect of Change in Control    6
Section 5.3.Maximum Payment Limitation    6

i



--------------------------------------------------------------------------------




ARTICLE 6. HYPOTHETICAL INVESTMENT OPTIONS    8
Section 6.1.Investment Election    8
Section 6.2.Accounts Are For Record Keeping Purposes Only    8
ARTICLE 7. DISTRIBUTION OF ACCOUNTS    8
Section 7.1.Election of Form of Distribution    8
Section 7.2.Distributions in Cash    8
Section 7.3.Time of Distribution    8
Section 7.4.Distribution of Remaining Account Following Participant’s Death    9
Section 7.5.Distribution in Event of Unforeseeable Emergency    10
Section 7.6.Tax Withholding    10
Section 7.7.Offset        10
ARTICLE 8. GENERAL PROVISIONS    11
Section 8.1.Administration    11
Section 8.2.Restrictions to Comply with Applicable Law    11
Section 8.3.Funding    12
Section 8.4.Continuation of Plan    12
Section 8.5.Right to Amend, Suspend or Terminate    12
Section 8.6.Rights to Benefits    12
Section 8.7.Titles        13
Section 8.8.Separability    13
Section 8.9.Authorized Officers    14
Section 8.10.No Contract of Employment    14
Section 8.11.Data        14
Section 8.12.Restrictions Upon Assignments and Creditors’ Claims    14
Section 8.13.Applicable Law    14
APPENDIX 116





ii



--------------------------------------------------------------------------------




Article 1.
PURPOSE AND STATUS
Section 1.1.    Purpose. Oshkosh Corporation (the “Company”) established this
Plan on January 1, 2013 to provide supplemental defined contribution retirement
benefits to a select group of highly compensated employees in addition to those
benefits provided under the Company’s tax-qualified retirement plans. The Plan
is amended and restated effective June 1, 2014, to provide for full vesting of
all Accounts.
Section 1.2.    Plan Status. The Plan is an unfunded plan maintained primarily
for the purpose of providing retirement benefits to a select group of management
or highly compensated employees within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA and is intended to comply with the provisions
of Code Section 409A, and any regulations issued thereunder. The Plan shall be
interpreted and administered consistent with this intent. The Committee reserves
the right to amend the Plan to the full extent necessary to comply with guidance
issued under Code Section 409A without the consent or mutual agreement of the
Participants.
ARTICLE 2.    
DEFINITIONS AND CONSTRUCTION
Section 2.1.    Definitions. Wherever used in the Plan, the following terms
shall have the meanings set forth in Article 2, and where the meaning is
intended, the initial letter of the word is capitalized.
Section 2.2.    “Active Participant” means a Participant who is a current
Employee of the Company or an Affiliate.
Section 2.3.    “Account” means the record keeping account or accounts
maintained to record the interest of each Participant under the Plan. An Account
is established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.
Section 2.4.    “Administrator” means the Company’s Executive Vice President and
Chief Human Resources Officer (or any successor position thereto), or such
person’s delegate.
Section 2.5.    “Affiliate” means: (a) a corporation which is a member of the
same controlled group of corporations (within the meaning of Code Section
414(b)) as the Employer; (b) an unincorporated trade or business which is under
common control with the Employer (as determined under Code Section 414(c)); (c)
an organization which, together with the Employer, is a member of the same
affiliated service group (as determined under Code Section 414(m)); and (d) any
other entity required to be aggregated under Code Section 414(o).
Section 2.6.    “Beneficiary” means the person(s) or entity(ies) designated by a
Participant to be his beneficiary for purposes of this Plan as provided in
Section 7.4.
Section 2.7.    “Board” means the Board of Directors of the Company.
Section 2.8.    “Change in Control” means a change in management or a change in
ownership of the Company as defined in the Participant’s Key Executive
Employment and Severance Agreement (“KEESA”) in effect on the date that such a
change in control occurs or, in the absence of such an agreement, as defined in
Appendix 1, attached to this Plan and incorporated herein by reference.
Section 2.9.    “Code” means the Internal Revenue Code of 1986, as interpreted
by regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.
Section 2.10.    “Committee” means the Human Resources Committee of the Board or
its successor in substantial functions.
Section 2.11.    “Company” means Oshkosh Corporation, and its successors.
Section 2.12.    “Compensation” means an Active Participant’s base pay,
including base pay amounts deferred pursuant to a compensation reduction
agreement under Code Section 125, Code Section 132(f), Code Section 401(k) or
any nonqualified deferred compensation arrangement; and annual bonus or annual
incentive payments made to the Active Participant during the applicable Plan
Year. The annual compensation limit set forth in Code Section 401(a)(17) shall
not apply. Only Compensation earned after the date an individual becomes an
Active Participant will be counted hereunder.
Section 2.13.    “Defined Contribution” means the employer non-elective
contribution made under the Investment Plan, excluding any matching
contribution.
Section 2.14.    “Employee” means any person in the employ of the Company or an
Affiliate, except for a person compensated solely on a retainer or fee basis.
Section 2.15.    “Employer” means the Company and any Affiliates that employ or
employed any Participant.
Section 2.16.    “ERISA” means the Employee Retirement Income Security Act of
1974, as interpreted by regulations and rulings issued pursuant thereto, all as
amended and in effect from time to time. Any reference to a specific provision
of ERISA shall be deemed to include reference to any successor provision
thereto.
Section 2.17.    “Inactive Participant” means a Participant with a fully or
partially vested Account hereunder who (a) is no longer an Employee of the
Company or an Affiliate, or (b) has been removed as an Active Participant by the
Committee.
Section 2.18.    “Investment Options” means the alternatives made available to
Participants under the Investment Plan, which shall be used for the purpose of
measuring hypothetical investment experience attributable to a Participant’s
Account.
Section 2.19.    “Investment Plan” means the Oshkosh Corporation and Affiliates
Tax Deferred Investment Plan, or any successor thereto.
Section 2.20.    “Officer” means any individual who is elected by the Board to
be an officer of the Company as a Vice President, Senior Vice President,
Executive Vice President, President or Chief Executive Officer.
Section 2.21.    “Participant” means any person who has become eligible to
participate in the Plan in accordance with Article 3, and who has not ceased to
have rights to a benefit hereunder.
Section 2.22.    “Plan Year” means the calendar year.
Section 2.23.    “Separation from Service” means a Participant’s death,
retirement, or other termination of employment from the Company and all
Affiliates for any reason, provided the termination is a good-faith and complete
termination of the relationship with the Company, in accordance with Treasury
Regulation 1.409A-1(h), which is incorporated herein by this reference. As set
forth in greater detail in such regulations:
(a)    If an employee Participant takes a leave of absence from the Company or
an Affiliate for purposes of military leave, sick leave or other bona fide leave
of absence, the Participant’s employment will be deemed to continue for the
first six (6) months of the leave of absence, or if longer, for so long as the
Participant’s right to reemployment is provided either by statute or by
contract. If the period of the leave exceeds six (6) months and the
Participant’s right to reemployment is not provided by either statute or
contract, the Participant will be considered to have incurred a Separation from
Service on the first day of the seventh (7th) month of the leave of absence.
(b)    If a Participant provides only insignificant services to the Company or
an Affiliate, the Participant will be deemed to have incurred a Separation from
Service. For this purpose, a Participant is considered to be providing
insignificant services if he or she provides services at an annual rate that is
twenty percent (20%) or less of the services rendered by such individual, on
average, during the immediately preceding thirty-six (36) months (or, if
employed less than thirty-six (36) months, such lesser period of service or
employment with the Company).
(c)    If a Participant continues to provide services to the Company or an
Affiliate in a capacity other than as an employee, the Participant will not be
deemed to have incurred a Separation from Service if the Participant is
providing services at an annual rate that is at least fifty percent (50%) of the
services rendered by such individual, on average, during the immediately
preceding thirty-six (36) months of employment (or, if employed less than
thirty-six (36) months, such lesser period of employment).
Section 2.24.    “Unforeseeable Emergency” means a severe financial hardship of
the Participant, resulting from any of the following:
(a)    an illness or accident of the Participant, his or her spouse or dependent
(as defined in Code Section 152(a) without regard to Section 152(b)(1), (b)(2),
and (d)(1)(B));
(b)    a loss of the Participant’s property due to casualty (including the need
to rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster); or
(c)    other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as determined by the
Administrator in accordance with Treasury Regulation Section 1.409A-3(i)(3).
Section 2.25.    “Valuation Date” means the last day of each Plan Year and each
other date that the Investment Options are valued pursuant to the Investment
Plan.
Section 2.26.    Construction. Wherever any words are used in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are use in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.
ARTICLE 3.    
PARTICIPATION AND YEARS OF SERVICE
Section 3.1.    Participating Employees. Each executive Employee recommended by
the Chief Executive Officer of the Company and approved by the Committee to
participate in the Plan shall become a Participant, effective on the date of the
Committee’s approval. Each Participant’s right to benefits under this Plan shall
immediately and fully vest in accordance with Article 5 hereof.
Section 3.2.    Cessation of Participation. Unless determined otherwise by the
Committee, while a Participant remains an Employee he shall be an Active
Participant and shall receive allocations as provided under the Plan. At the
time a Participant becomes an Inactive Participant, he or she shall no longer
receive allocations under this Plan.
ARTICLE 4.    
ACCOUNTS AND CONTRIBUTIONS
Section 4.1.    Establishment of Accounts. The Company shall establish an
Account for each Participant with an opening Account balance of zero, and shall
credit to each such Account the amounts specified in Section 4.2.
Section 4.2.    Annual Allocations.
(a)    Eligibility for Annual Allocation. Each Participant shall be entitled to
an annual allocation to his Account as of the last day of a Plan Year or his
earlier date of Separation from Service to the extent the Participant meets the
eligibility requirements for a Defined Contribution.
(b)    Amount of Annual Allocation. If a Participant is eligible for an annual
allocation pursuant to subsection (a), the amount allocated to his Account as of
the last day of the Plan Year or date of Separation from Service, as applicable,
shall be determined as follows:
(1)    If the Participant was a participant in the Oshkosh Corporation Executive
Retirement Plan as of December 31, 2012, his allocation shall be an amount equal
to the percentage of his Compensation for the Plan Year that corresponds to the
Participant’s age as of the last day of such Plan Year as set forth in the
following table:
Age
Percentage
44 or below
10%
45-50
12.5%
51 or above
15%



(2)    If the Participant was not a participant in the Oshkosh Corporation
Executive Retirement Plan as of December 31, 2012, his allocation shall be an
amount equal to the excess of (A) the Defined Contribution that the Company
would have made to the Participant’s account under the Investment Plan in such
Plan Year without giving effect to the limitations imposed by Section 401(a)(17)
or Section 415 of the Code over (B) the amount of the Defined Contribution that
the Company actually made to the Participant’s account under the Investment Plan
with respect to such Plan Year.


ARTICLE 5.    
VESTING; CHANGE IN CONTROL
Section 5.1.    Vesting of Account Balances. Each Participant shall be
immediately and fully vested in his Account.
Section 5.2.    Effect of Change in Control. Notwithstanding any other provision
of this Plan to the contrary, in the event of a Change in Control, each
Participant shall be entitled to receive an immediate single sum distribution of
his Account balance within 60 days after the Participant’s Separation from
Service for any reason. (Any Participant who Separated from Service before such
Change in Control shall receive an immediate single sum distribution of the
Participant’s Account balance within 60 days after the Change in Control.) In
the event that a Change in Control occurs, (a) the Company will fund the
Accounts under this Plan by depositing monies in a trust, as soon as possible
but in no event later than three business days following the Change in Control,
in an amount equal to the value of the Accounts as of the date the funding
occurs, to assure that obligations owed to all Participants hereunder as of the
date of the Change in Control shall be met; provided, however, that all monies
deposited in the trust shall remain subject to the claims of the Company’s
general creditors and (b) the Plan as in existence immediately prior to the
Change in Control may not be (directly or indirectly) terminated, amended, or
otherwise changed in any respect (other than to implement legally required
amendments) during the three-year period beginning with the date of the Change
in Control, without the specific written consent of the Participant (or
Beneficiary in the event of the Participant’s death).
Section 5.3.    Maximum Payment Limitation.
(a)    Limit on Payments. Except as provided in subsection (b) below, if any
portion of the payments or benefits described in this Plan or under any other
agreement with or plan of the Company or an Affiliate (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment,” then the Total
Payments to be made to the Participant shall be reduced such that the value of
the aggregate Total Payments that the Participant is entitled to receive shall
be one dollar ($1) less than the maximum amount which the Participant may
receive without becoming subject to the tax imposed by Section 4999 of the Code
or which the Company may pay without loss of deduction under Section 280G(a) of
the Code; provided that this Section shall not apply in the case of a
Participant who has in effect a valid employment contract providing that the
Total Payments to the Participant shall be determined without regard to the
maximum amount allowable under Section 280G of the Code. The terms “excess
parachute payment” and “parachute payment” shall have the meanings assigned to
them in Section 280G of the Code, and such “parachute payments” shall be valued
as provided therein. Present value shall be calculated in accordance with
Section 280G(d)(4) of the Code. Within forty (40) days following delivery of
notice by the Company to the Participant of its belief that there is a payment
or benefit due the Participant which will result in an excess parachute payment,
the Participant and the Company, at the Company’s expense, shall obtain the
opinion (which need not be unqualified) of nationally recognized tax counsel
selected by the Company’s independent auditors and acceptable to the Participant
in his sole discretion (which may be regular outside counsel to the Company),
which opinion sets forth (1) the amount of the Base Period Income, (2) the
amount and present value of Total Payments and (3) the amount and present value
of any excess parachute payments determined without regard to the limitations of
this Section. As used in this Section, the term “Base Period Income” means an
amount equal to the Participant’s “annualized includible compensation for the
base period” as defined in Section 280G(d)(1) of the Code. For purposes of such
opinion, the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code, which determination shall
be evidenced in a certificate of such auditors addressed to the Company and the
Participant. Such opinion shall be addressed to the Company and the Participant
and shall be binding upon the Company and the Participant. If such opinion
determines that there would be an excess parachute payment, the payments
hereunder that are includible in Total Payments or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by the Participant in writing delivered to the
Company within thirty days of his receipt of such opinion or, if the Participant
fails to so notify the Company, then as the Company shall reasonably determine,
so that under the bases of calculations set forth in such opinion there will be
no excess parachute payment. If such legal counsel so requests in connection
with the opinion required by this Section, the Participant and the Company shall
obtain, at the Company’s expense, and the legal counsel may rely on in providing
the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Participant. If the provisions of Sections 280G and 4999 of the Code are
repealed without succession, then this Section shall be of no further force or
effect.
(b)    Employment Contract Governs. The provisions of subsection (a) above shall
not apply to a Participant who has in effect an employment contract (including
but not limited to a KEESA) that provides for different rules regarding how the
Total Payments will be treated with respect to Sections 280G and 4999 of the
Code. In such event, the terms of such employment contract regarding the impact
of Sections 280G and 4999 of the Code on the Total Payments shall control.


ARTICLE 6.    
HYPOTHETICAL INVESTMENT OPTIONS
Section 6.1.    Investment Election. Amounts credited to a Participant’s Account
shall reflect the investment experience of the Investment Options then selected
by the Participant for his accounts under the Investment Plan. As of each
Valuation Date, the Administrator (or its designee) shall credit the deemed
investment experience with respect to the selected (or required) Investment
Options to each Participant’s Account.
Section 6.2.    Accounts Are For Record Keeping Purposes Only. Plan Accounts and
the record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan.
ARTICLE 7.    
DISTRIBUTION OF ACCOUNTS
Section 7.1.    Election of Form of Distribution.
(c)    The two forms of distribution which may be elected under the Plan are a
single lump sum payment or annual installments from two (2) to ten (10) years.
In the absence of an applicable distribution election, distribution shall be
made in a lump sum.
(d)    Within the first thirty (30) days after a Participant first becomes
eligible to participate in the Plan, the Participant may elect the form of
distribution that shall apply to the Participant’s Account, and such election
shall remain revocable until the end of such thirty (30) day period. The
election of a form of distribution as to the Participant’s Account may not
subsequently be changed or revoked after it has become irrevocable.
Section 7.2.    Distributions in Cash. All distributions under the Plan shall be
in cash.
Section 7.3.    Time of Distribution.
(a)    Separation from Service. Upon a Participant’s Separation from Service for
any reason, the amount accumulated in the Participant’s Account shall be
distributed, or commence to be distributed, to the Participant, or his
Beneficiary in the event of the Participant’s death, as described in subsection
(b) or (c), below.
(b)    Lump Sum. Lump sum distributions will be made in January of the year
following the year in which the Participant’s Separation from Service occurs to
those Participants whose Separation from Service occurs during the period
January 1 through June 30. Lump sum distributions will be made in July of the
year following the year in which the Participant’s Separation from Service
occurs to those Participants whose Separation from Service occurs during the
period July 1 through December 31. The lump sum distribution shall be in an
amount equal to the balance of the Participant’s Account as of the Valuation
Date immediately preceding the distribution date.
(c)    Installments. If distribution is to be made in annual installments, the
first annual payment shall be made, for those Participants whose Separation from
Service occurs during the period January 1 through June 30, in January of the
year following the year in which the Participant’s Separation from Service
occurs. For those Participants whose Separation from Service occurs during the
period from July 1 through December 31 of a year, the first annual installment
shall be made in July of the year following the year in which such Participant’s
Separation from Service occurs. All subsequent installments shall be made in
January of each year. The amount of each annual installment is determined by
multiplying the balance of the Participant’s Account subject to installment
payments as of the Valuation Date immediately preceding the distribution date by
a fraction, the numerator of which is one (1) and the denominator of which is
the number of installments remaining, including the current installment.
Notwithstanding the foregoing provisions of this subsection, if the balance of a
Participant’s Account at the time the initial installment is due is less than
fifty thousand dollars ($50,000), then payment shall be paid in the form of a
lump sum.
(d)    Delay in Payment. Notwithstanding the foregoing, a distribution may be
delayed beyond the date it would have otherwise been paid under subsection (b)
or (c) if the distribution would have jeopardized the ability of the Company to
continue as a going concern. In such event, the distribution may be delayed
until no later than the first taxable year of the Company in which the making of
the payment would not have such effect.
(e)    Earlier Distribution. Notwithstanding the foregoing, a distribution may
be made prior to the date specified in the preceding subsections as follows:
(1)    If an amount deferred under this Plan is required to be included in
income under Code Section 409A prior to the date such amount is actually
distributed, a Participant shall receive a distribution, in a lump sum as soon
as practicable after the date the Plan fails to meet the requirements of Code
Section 409A, of the amount required to be included in the Participant’s income
as a result of such failure.
(2)    If an amount deferred under this Plan is required to be distributed under
a domestic relations order under Code Section 414(p)(1)(B), it may be
distributed prior to the date specified in (a) above.
Section 7.4.    Distribution of Remaining Account Following Participant’s Death.
(a)    Distribution upon Death. In the event of the Participant’s death before
payments have commenced from the Participant’s Account, the balance of the
Participant’s Account shall be paid to the Participant’s Beneficiary in the
manner of distribution elected by the Participant, or if none, in a lump sum
distribution. In the event of the Participant’s death after installment payments
have commenced but prior to receiving all payments due hereunder, the balance of
the Participant’s Account shall be paid to the Participant’s Beneficiary after
the Participant’s death at the same rate as payment was being made at the time
of the Participant’s death, until the Account is fully paid out.
(b)    Designation of Beneficiary. Each Participant may designate a Beneficiary
in such form and manner and within such time periods as the Administrator may
prescribe. A Participant can change the Participant’s beneficiary designation at
any time, provided that each beneficiary designation shall revoke the most
recent designation, and the last designation received by the Company (or its
delegate) while the Participant was alive shall be given effect. If a
Participant designates a Beneficiary without providing in the designation that
the Beneficiary must be living at the time of distribution, the designation
shall vest in the Beneficiary the distribution payable after the Participant’s
death, and such distribution if not paid by the Beneficiary’s death shall be
made to the Beneficiary’s estate. In the event there is no valid beneficiary
designation in effect at the time of the Participant’s death, in the event the
Participant’s designated Beneficiary does not survive the Participant, or in the
event that the beneficiary designation provides that the Beneficiary must be
living at the time of distribution and such designated Beneficiary does not
survive to the distribution date, the Participant’s estate will be deemed the
Beneficiary and will be entitled to receive payment. If a Participant designates
the Participant’s spouse as a Beneficiary, such beneficiary designation
automatically shall become null and void on the date the Administrator receives
notice of the Participant’s divorce or legal separation.
Section 7.5.    Distribution in Event of Unforeseeable Emergency. If requested
by a Participant while in the employ of the Company or an Affiliate, and if the
Administrator determines that an Unforeseeable Emergency has occurred, all or
part of the Participant’s Account may be paid out to the Participant in a cash
lump sum. The amount to be distributed to the Participant shall only be such
amount as is needed to alleviate the Participant’s Unforeseeable Emergency,
including any Federal, state or local income taxes or penalties reasonably
anticipated to result from the distribution, after taking into account the
extent to which the emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent such liquidation would not itself cause a severe financial
hardship), or by cessation of deferrals under the Plan.
Section 7.6.    Tax Withholding. The Company (or its paying agent) shall have
the right to deduct from any deferral or payment made hereunder, or from any
other amount due a Participant, the amount of cash sufficient to satisfy the
Company’s or Affiliate’s foreign, federal, state or local income tax withholding
obligations with respect to such deferral or payment. In addition, if prior to
the date of distribution of any amount hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due, the Participant’s Account balance
shall be reduced by the amount needed to pay the Participant’s portion of such
tax.
Section 7.7.    Offset. Prior to a Change in Control, the Company or Affiliate
shall have the right to offset from any amount payable hereunder any amount that
the Participant owes to the Company or any Affiliate without the consent of the
Participant (or his Beneficiary, in the event of the Participant’s death). The
offset shall occur at a time permitted by Code Section 409A.
ARTICLE 8.    
GENERAL PROVISIONS
Section 8.1.    Administration.
(a)    General. The Committee shall have overall authority with respect to
administration of the Plan; provided that the Administrator shall have
responsibility for the general operation and daily administration of the Plan as
specified herein. If at any time the Committee shall not be in existence, then
all determinations shall be made by the Board or an officer of the Company or
other committee appointed by the Board (with the assistance of the
Administrator). The Committee or Administrator may, in its discretion, delegate
any or all of its authority and responsibility. To the extent of any such
delegation, any references herein to the Committee or Administrator, as
applicable, shall be deemed references to such delegate. Interpretation of the
Plan shall be within the sole discretion of the Committee or the Administrator
with respect to their respective duties hereunder. If any delegate of the
Committee or the Administrator shall also be a Participant or Beneficiary, any
determinations affecting the delegate’s participation in the Plan shall be made
by the Committee or Administrator, as applicable.
(b)    Authority and Responsibility. In addition to the authority specifically
provided herein, the Committee and Administrator shall have the discretionary
authority to take any action or make any determination it deems necessary for
the proper administration of its respective duties under the Plan, including but
not limited to: (1) prescribe rules and regulations for the administration of
the Plan; (2) prescribe forms for use with respect to the Plan; (3) interpret
and apply all of the Plan’s provisions, reconcile inconsistencies or supply
omissions in the Plan’s terms; (4) make appropriate determinations, including
factual determinations, and calculations; and (5) prepare all reports required
by law. Any action taken by the Committee shall be controlling over any contrary
action of the Administrator. The Committee or Administrator may delegate its
ministerial duties to a third party and to the extent such delegation,
references to the Committee or Administrator herein shall mean such delegate.
(c)    Decisions Binding. The Committee’s and Administrator’s determination
shall be final and binding on all parties with an interest hereunder, unless
determined to be arbitrary and capricious.
(d)    Indemnification. Service on the Committee or as an Administrator shall
constitute service as a director or officer of the Company so that the Committee
and Administrator members shall be entitled to indemnification, limitation of
liability and reimbursement of expenses with respect to their Committee or
Administrator services to the same extent that they are entitled under the
Company’s By-laws and Wisconsin law for their services as directors or officers
of the Company.
Section 8.2.    Restrictions to Comply with Applicable Law. Notwithstanding any
other provision of the Plan, the Company shall have no liability to make any
payment unless such payment would comply with all applicable laws and the
applicable requirements of any securities exchange or similar entity.
Section 8.3.    Funding. The Plan is intended as an unfunded plan of deferred
compensation for tax purposes. The Company intends to establish appropriate
reserves for the Plan on its books of account in accordance with generally
accepted accounting principles. Such reserves shall be, for all purposes, part
of the beneficial funds of the Company and no Participant, spouse or other
person claiming a right under the Plan shall have any interest, right or title
to such reserves. Notwithstanding the foregoing, the Company or an Affiliate
may, in its discretion prior to a Change in Control, set aside assets, including
in a rabbi trust, equal to part or all of the Account balances and invest such
assets in any investment deemed appropriate.


Section 8.4.    Continuation of Plan. The Plan shall be binding upon the Company
and any successors or assigns of the Company including any corporation with or
into which the Company or its successors or assigns shall consolidate or merge
and any transfer of substantially all of the assets of the Company or its
successors or assigns.


Section 8.5.    Right to Amend, Suspend or Terminate. The Company reserves the
right at any time and from time to time to amend, suspend or terminate the Plan
by action of the Board or the Committee without the consent of any Participant
or other persons claiming a right under the Plan. No amendment or termination of
the Plan may eliminate any Participant’s right to such Participant’s Account
without such Participant’s prior written consent.


Section 8.6.    Rights to Benefits. No person shall have any right to a benefit
under the Plan except as such benefit has accrued to such person in accordance
with the terms of the Plan, and that such right shall be no greater than the
rights of any unsecured general creditors of the Company. Notwithstanding any
other provisions of this Plan, if a Participant is terminated for cause, all of
such Participant’s rights to benefits under this Plan shall be forfeited. For
purposes of this Plan, the Company may terminate the Participant’s employment
after the effective date of this Plan for “Cause” only if the conditions set
forth in paragraphs (a) and (b) have been met:
(a)
(1)    the Participant has committed any act of fraud, embezzlement or theft in
connection with the Participant’s duties as an Officer or in the course of
employment with the Company and/or its subsidiaries; or

(2)
the Participant has willfully and continually failed to perform substantially
the Participant’s duties with the Company or any of its Affiliates (other than
any such failure resulting from incapacity due to physical or mental illness or
injury, regardless of whether such illness or injury is job-related) for an
appropriate period, which shall not be less than thirty (30) days, after the
Chief Executive Officer of the Company (or, if the Participant is then Chief
Executive Officer, the Board) has delivered a written demand for performance to
the Participant that specifically identifies the manner in which the Chief
Executive Officer (or the Board, as the case may be) believes the Participant
has not substantially performed the Participant’s duties; or

(3)
the Participant has willfully engaged in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company; or

(4)
the Participant has willfully and wrongfully disclosed any trade secret or other
confidential information of the Company or any of its Affiliates; or

(5)
the Participant has engaged in any competitive activity; and in any such case
the act or omission shall have been determined by the Board to have been
materially harmful to the Company and its subsidiaries taken as a whole.

For purposes of the provision, (x) no act or failure to act on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company and
(y) any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Participant in good faith and in the best interests of the
Company.
(b)
(1)    The Company terminates the Participant’s employment by delivering a
notice of termination to the Participant, and

(2)
prior to the time the Company has terminated the Participant’s employment
pursuant to a notice of termination, the Board, by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board, has
adopted a resolution finding that the Participant was guilty of conduct
constituting Cause, and specifying the particulars thereof in detail, at a
meeting of the Board called and held for the purpose of considering such
termination (after reasonable notice to the Participant and an opportunity for
the Participant, together with the Participant’s counsel, to be heard before the
Board), and

(3)
the Company delivers a copy of such resolution to the Participant with the
notice of termination at the time the Participant’s employment is terminated.

In the event of a dispute regarding whether the Participant’s employment has
been terminated for Cause, no claim by the Company that the Company has
terminated the Participant’s employment for Cause in accordance with this Plan
shall be given effect unless the Company establishes by clear and convincing
evidence that the Company has complied with the requirements of this Section 8.6
to terminate the Participant’s employment for Cause.
Section 8.7.    Titles. The titles of the Articles and sections herein are
included for convenience of reference only and shall not be construed as part of
this Plan, or have any effect upon the meaning of the provisions hereof.
Section 8.8.    Separability. If any term or provision of this Plan as presently
in effect or as amended from time to time, or the application thereof to any
payments or circumstances, shall to any extent be invalid or unenforceable, the
remainder of the Plan, and the application of such term or provisions to
payments or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term or provision of the
Plan shall be valid and enforced to the fullest extent permitted by law.
Section 8.9.    Authorized Officers. Whenever the Company under the terms of the
Plan is permitted or required to do or to perform any act or matter or thing, it
shall be done and performed by any Officer (or its delegate) duly authorized by
the Board of the Company, provided that the authority to approve Participants
shall be vested in the Committee.


Section 8.10.    No Contract of Employment. Nothing herein contained shall be
construed to constitute a contract of employment between any Employer and any
Employee.
Section 8.11.    Data. It shall be a condition precedent to the entitlement to
any benefits under the Plan that each Participant, former Participant and spouse
must furnish to the Company such documents, evidence or information as the
Company considers necessary or desirable for the purpose of administering the
Plan, or to protect the Company.


Section 8.12.    Restrictions Upon Assignments and Creditors’ Claims. Except as
otherwise provided in the Plan, no Participant, former Participant or any
spouse, or the state of any such person, shall have the power to assign, pledge,
encumber or transfer any interest in the Plan while the same shall be possession
of the Company. Any such attempt at alienation shall be void.
Section 8.13.    Applicable Law. The Plan shall be construed and administered in
accordance with the laws of Wisconsin to the extent such laws are not preempted
by ERISA.












[REMAINDER OF PAGE INTENTIONALLY BLANK]
IN WITNESS WHEREOF, the undersigned has executed this amended and restated Plan,
by and on behalf of the Company, this ___________ day of _________________,
2014.




OSHKOSH CORPORATION




By:_______________________________


Title: _____________________________


Appendix 1


DEFINITION OF “CHANGE IN CONTROL” AND RELATED TERMS


The term “Change in Control” shall mean the occurrence of any one of the
following events:


(i)    any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(individually, an “Excluded Person” and collectively, “Excluded Persons”)) is or
becomes the “Beneficial Owner” (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after January 1, 2013, pursuant to express
authorization by the Board that refers to this exception) representing
twenty-five percent (25%) or more of (1) the combined voting power of the
Company’s then outstanding voting securities or (2) the then outstanding shares
of common stock of the Company; or


(ii)     the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on January 1, 2013,
constituted the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on January 1, 2013, or whose appointment, election or nomination
for election was previously so approved; or


(iii)    consummation of a merger, consolidation or share exchange of the
Company with any other corporation or issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), other than (A) a
merger, consolidation or share exchange that would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or share
exchange or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after January 1, 2013, pursuant to express
authorization by the Board that refers to this exception) representing
twenty-five percent (25%) or more of (1) the combined voting power of the
Company’s then outstanding voting securities or (2) the then outstanding shares
of common stock of the Company; or


(iv)    (A) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or (B) the consummation of a sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of
twenty-four (24) consecutive months), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity at
least seventy-five percent (75%) of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale.


Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.


For purposes of this Appendix 1, the term “Act” shall mean the Securities
Exchange Act of 1934, as amended; the term “Affiliate” shall have the meaning
ascribed to such term in Rule 12b-2 of the General Rules and Regulations of the
Act; and the term “Person” shall have the meaning given in Section 3(a)(9) of
the Act, as modified and used under Sections 13(d) and 14(d) thereof.

iii

